IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 January 6, 2010
                                No. 09-50253
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

OMAR DEMORTIUS WILLIAMS, also known as Omar Williams,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 6:06-CR-38-1


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
      A jury convicted Omar Demortius Williams of possession with intent to
distribute at least 50 grams of cocaine base (crack) within 1,000 feet of a public
school (count one) and possession with intent to distribute cocaine base (count
two). The district court sentenced Williams to life in prison on count one and
240 months on count two and ordered the sentences to run concurrently. See 21
U.S.C. § 841(b)(1)(A)(iii).



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 09-50253

      Williams argues that the imposition of a life sentence is cruel and unusual
punishment under the Eighth Amendment.                He argues that the gross
disproportionality between his life sentence and the sentences for similar crimes
in this and other jurisdictions makes his life sentence unconstitutional.
Williams asserts that the prior convictions that qualified him for the life
sentence were “relatively minor offenses,” two being state jail felonies and one,
a more serious felony. He asks this court to consider the disparity between crack
cocaine and powder cocaine sentences and argues that a departure based on such
disparity can be reasonable.
      Williams’s arguments are foreclosed. See Harmelin v. Michigan, 501 U.S.
957, 994-95 (1991); United States v. Harris, 566 F.3d 422, 436 (5th Cir. 2009),
petition for cert. filed, (Aug. 20, 2009) (No. 09-7385); United States v. Parker, 505
F.3d 323, 330-31 (5th Cir. 2007). Williams’s reliance on Kimbrough v. United
States, 552 U.S. 85 (2007) is misplaced. Kimbrough recognized that district
courts remain bound by the statutory minimum sentences in § 841(b)(1).
Kimbrough, 552 U.S. at 107.
      Accordingly, Williams’s conviction and sentence are AFFIRMED.




                                         2